The Court
(ThrustoN, J., absent,)
was of opinion, that by taking the bond and security for the duties, and the delivery of the wine to the consignees, as mentioned in the bill and answers, the United States have relinquished their specific lien on the wine; and that, under the sixty-second section of the collection law of 1799, the consignee is to be considered', for the purposes of that act, as the owner of the wine; and that the consignors are not, and never were, debtors of the United States for the duties thereon ; and if they were to be considered as the original debtors of the United States for those duties, yet, that that debt was extinguished by the taking of the bond and security, and prosecuting the same to judgment, and delivery of the wine; there being no evidence of any fraud in the case.
It is therefore decreed and ordered, that the complainants’ bill be dismissed.
The complainants prayed an appeal, but never prosecuted it.